Case 2:11-cr-20188-GCS-RSW ECF No. 409 filed 10/05/20    PageID.5328    Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                   Plaintiff,
                                             Case No. 11-20188
       vs.
                                             HON. GEORGE CARAM STEEH
 JUSTIN BOWMAN, D-3,

               Defendant.
 ___________________________/

           ORDER DENYING DEFENDANT’S MOTION FOR
        COMPASSIONATE RELEASE [ECF Nos. 383, 386 and 397]

       Defendant Justin Bowman moves the Court for compassionate

 release from prison due to dangers posed by COVID-19. Counsel was

 appointed to assist Mr. Bowman in the filing of his motion. The Court

 determines that it will not benefit from oral argument on this motion and

 can decide the motion on the briefs filed by the parties. For the reasons

 set forth below, Defendant’s motion is DENIED.

 I.    Factual Background

       Bowman was charged in 9 counts of the third superseding indictment

 for his role in a carjacking conspiracy ring. He pled guilty to three counts of

 carjacking and one count of using and carrying a firearm during a crime of

 violence. He cooperated and testified at the trial of his co-conspirators,

                                       -1-
Case 2:11-cr-20188-GCS-RSW ECF No. 409 filed 10/05/20    PageID.5329   Page 2 of 7




 who each received sentences greater than 50 years. At trial, Bowman

 admitted participating in several violent carjackings at gunpoint. Bowman

 received a substantially lower sentence due to his cooperation.

       On November 4, 2013, the Court sentenced Bowman to 86 months

 on the three carjacking counts to run concurrent with 84 months on the

 firearm charge, for a total of 170 months, followed by three years

 supervised release. Bowman has served half of his fourteen-year

 sentence and his projected release date is April 4, 2024. He is housed at

 FCI Loretto in Loretto, Pennsylvania. While 57 inmates have tested

 positive for COVID-19 since the beginning of the pandemic, there are

 currently no inmates at the facility who are known to be positive for the

 coronavirus.

       Bowman is 31 years old and asserts he has medical conditions

 which place him at a greater risk of contracting and suffering the most

 severe consequences of COVID-19. Specifically, he has asthma and

 hypertension, two conditions identified by the CDC as placing a person at

 possible risk for severe illness from COVID-19.

       In his request for release, Bowman asks the Court to modify his

 sentence to time served with a term of supervised release. The

 government opposes defendant’s motion.
                                      -2-
Case 2:11-cr-20188-GCS-RSW ECF No. 409 filed 10/05/20   PageID.5330   Page 3 of 7




       The BOP has been directed by the Attorney General to assess its

 entire prison population to determine which inmates face the most risk from

 COVID-19, pose the least danger to public safety, and can safely be

 granted home confinement. 03-26-2020 Directive to BOP; 04-03-2020

 Directive to BOP. This process necessarily requires the BOP to identify

 the best candidates for release, ensure that their homes are suitable for

 home confinement, and arrange a way to quarantine each of them for 14

 days. As of September 30, 2020, these directives have resulted in at least

 7,686 inmates being placed on home confinement. See BOP COVID-19

 Website.

       Bowman submitted an official request for sentence reduction to his

 facility on June 8, 2020. His request was denied by the warden on June

 25, 2020. Bowman then asked his unit manager to consider his request for

 home confinement. The unit manager informed Bowman that he was not

 being considered for home confinement due to his crimes of violence, the

 fact that the warden denied his request for compassionate release and

 because his “PATTERN Score reflects a Low Risk Recidivism Level.”

 (ECF No. 397-4; PageID.5195).

 II.   Legal Standard

       This Court’s authority to grant a defendant’s request for


                                      -3-
Case 2:11-cr-20188-GCS-RSW ECF No. 409 filed 10/05/20      PageID.5331   Page 4 of 7




 compassionate release is governed by 18 U.S.C. § 3582(c)(1)(A), as

 amended by the First Step Act of 2018. This section allows for judicial

 modification of an imposed term of imprisonment when three criteria have

 been met: (1) the defendant has first exhausted all administrative remedies

 with the BOP or at least allowed the BOP 30 days to act on his request

 before seeking compassionate release on their own motion; (2)

 extraordinary and compelling reasons warrant such a reduction; and (3)

 the reduction is consistent with the applicable policy statements issued by

 the Sentencing Commission and the court has considered the factors set

 forth in section 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i).

       An “extraordinary and compelling reason” for the reduction can be

 satisfied in cases where a defendant’s medical conditions or overall state

 of health are such that they cannot be treated effectively or will worsen in a

 custodial environment. To qualify, a defendant must have a medical

 condition, age-related issue, family circumstance, or other reason that

 satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1, and he must “not

 [be] a danger to the safety of any other person or to the community,”

 USSG § 1B1.13(2).

       Before granting a motion for compassionate release, the Court must

 review the § 3553(a) factors to the extent that they are applicable and


                                      -4-
Case 2:11-cr-20188-GCS-RSW ECF No. 409 filed 10/05/20    PageID.5332    Page 5 of 7




 determine whether they support or undermine the sentence reduction.

 III.   Analysis

        A.   Exhaustion of Administrative Remedies

        Bowman has exhausted his administrative remedies by submitting a

 request to the Warden on June 8, 2020. The Warden denied the request

 on June 25, 2020.

        B.   Extraordinary and Compelling Reason

        Bowman bases his request for release on his medical conditions of

 asthma and hypertension. His medical records show that he is prescribed

 medication to address both conditions. Bowman contends that his medical

 conditions, along with his status as a prisoner, place him at higher risk of

 contracting COVID-19 if exposed as well as making him more vulnerable to

 complications from the virus.

        The CDC has found a number of medical conditions place individuals

 at risk for severe illness from COVID-19—namely, over 65 years of age,

 serious heart conditions, the immunocompromised, severe obesity (defined

 as BMI of 30 or higher), diabetes, chronic kidney disease, and COPD.

 Other conditions that might put people at an increased risk for severe

 illness include moderate-to-severe asthma and hypertension.

 www.cdc.gov (People With Certain Medical Conditions). Given Bowman’s


                                       -5-
Case 2:11-cr-20188-GCS-RSW ECF No. 409 filed 10/05/20      PageID.5333     Page 6 of 7




 age, the fact that he is receiving medical treatment, and that his particular

 medical conditions are identified as only possibly putting him at an

 increased risk for severe illness, the Court finds that this defendant does

 not satisfy the eligibility criteria for release under USSG § 1B1.13(1)(A) &

 cmt. n.1.

       Furthermore, section 1B1.13(2) only permits release if a “defendant

 is not a danger to the safety of any other person or to the community, as

 provided in 18 U.S.C. § 3142(g).” Bowman admittedly committed several

 armed carjackings and each of them is a crime of violence. See United

 States v. Jackson, 918 F.3d 467 (6th Cir. 2019). After giving due

 consideration to of all of the relevant factors in this case, the Court

 concludes that there is not an extraordinary and compelling reason to

 modify Bowman’s sentence under 18 U.S.C. § 3582(c)(1)(A)(i).

       C.    18 U.S.C. § 3553(a) Factors

       The § 3553(a) factors, including Bowman’s history and

 characteristics, seriousness of the offense, promoting respect for the law,

 and providing just punishment, also weigh in favor of denying his request

 for compassionate release. The Court is cognizant of the fact that Mr.

 Bowman has taken many classes and completed many occupational

 programs to better himself while incarcerated. This is positive evidence


                                       -6-
Case 2:11-cr-20188-GCS-RSW ECF No. 409 filed 10/05/20   PageID.5334   Page 7 of 7




 that he is using the resources available to him in prison to his advantage.

 The fact that Mr. Bowman has strong family support is another positive

 sign in favor of his success in custody and upon release. However, the

 fact remains that his criminal conduct was violent, was carefully planned

 and was executed on multiple occasions. Prior to the carjackings,

 Bowman already had a substantial criminal history. PSR at ¶¶ 56-58. He

 has only served half of his sentence and has over three years remaining.

 Releasing Bowman would not promote respect for the law, recognize the

 seriousness of his offense, or deter him or others from committing similar

 violent crimes.

       For the reasons outlined above, Defendant’s motion for

 compassionate release is DENIED.

 Dated: October 5, 2020

                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE




                                      -7-
